Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 1 of 71 PageID #: 570




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

   TODD C. BANK, Individually and on Behalf of                         1:18-cv-01311-PKC-RLM
   All Others Similarly Situated,

                                                Plaintiff,

                         -against-

   CREDITGUARD OF AMERICA, INC., FREEDOM DEBT
   RELIEF, LLC, FREEDOM FINANCIAL NETWORK, LLC,
   and FREEDOM FINANCIAL NETWORK FUNDING, LLC,

                                                Defendants.


                                     NOTICE OF MOTION

        PLEASE TAKE NOTICE that, upon the accompanying Declaration of Todd C. Bank, the

 accompanying Memorandum of Law, and all of the other pleadings and proceedings herein, Plaintiff

 will move the Court, on a date and at a time to be determined by the Court: (1) pursuant to Rule 11

 of the Federal Rules of Civil Procedure, for sanctions against Neil E. Asnen and Klein Moynihan

 Turco LLP; and (2) for any other additional just and proper relief.

 Dated: May 20, 2019
                                                              Respectfully submitted,

                                                                s/ Todd C. Bank
                                                              TODD C. BANK,
                                                               ATTORNEY AT LAW, P.C.
                                                              119-40 Union Turnpike
                                                              Fourth Floor
                                                              Kew Gardens, New York 11415
                                                              (718) 520-7125
                                                              By Todd C. Bank

                                                              Counsel to Plaintiff
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 2 of 71 PageID #: 571




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

   TODD C. BANK, Individually and on Behalf of                        1:18-cv-01311-PKC-RLM
   All Others Similarly Situated,

                                                Plaintiff,

                         -against-

   CREDITGUARD OF AMERICA, INC., FREEDOM DEBT
   RELIEF, LLC, FREEDOM FINANCIAL NETWORK, LLC,
   and FREEDOM FINANCIAL NETWORK FUNDING, LLC,

                                                Defendants.


                             DECLARATION OF TODD C. BANK

        1.      I am the plaintiff in the above-captioned matter.

        2.      Annexed hereto as Exhibit “A” is a copy of the transcript of the oral argument of

 December 11, 2018, which I purchased in order to respond to the motion for sanctions by former

 Defendant, CreditGuard of America, Inc.

        3.      Annexed hereto as Exhibit “B” is a copy of the invoice for the transcript described

 in paragraph “2.”

        Pursuant to 28 U.S.C. Section 1746, I declare under penalty of perjury that the foregoing is

 true and correct.

                                                                s/ Todd C Bank
                                                              Todd C. Bank
                                                              Executed on May 20, 2019
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 3 of 71 PageID #: 572




                            Exhibit “A”
                   Transcript of Oral Argument

                          December 11, 2018
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 4 of 71 PageID #: 573


                                                                              1


  1                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK
  2

  3        TODD C. BANK,                  ) Civil Action
                                          ) No. 18-1311 (PKC)
  4                       Plaintiff,      )
                                          ) ORAL ARGUMENT
  5       vs.                             )
                                          ) Brooklyn, New York
  6       CREDITGUARD OF AMERICA, INC.,   ) Date: December 11, 2018
          et al,                          ) Time: 2:00 p.m.
  7                                       )
                          Defendants.     )
  8   ___________________________________________________________

  9                    TRANSCRIPT OF ORAL ARGUMENT
                                HELD BEFORE
 10                 THE HONORABLE JUDGE PAMELA K. CHEN
                       UNITED STATES DISTRICT JUDGE
 11   ____________________________________________________________

 12                           A P P E A R A N C E S

 13   For the Plaintiff:           Todd C. Bank, Esq.
                                   119-40 Union Turnpike, Fourth Floor
 14                                Kew Gardens, New York
                                   718-520-7125
 15

 16   For the Defendants:          Neil Asnen, Esq.
                                   Klein Moynihan Turco LLP
 17                                450 Seventh Avenue, 40th Floor
                                   New York, New York 10123
 18                                212-246-0900

 19

 20

 21   Proceedings reported by machine shorthand, transcript produced
      by computer-aided transcription.
 22   ____________________________________________________________

 23   Court Reporter:              Annette M. Montalvo, CSR, RDR, CRR
                                   Official Court Reporter
 24                                United States Courthouse, Room N375
                                   225 Cadman Plaza East
 25                                Brooklyn, New York 11201
                                   718-804-2711


                     Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 5 of 71 PageID #: 574


                                                                               2


  1                (WHEREUPON, commencing at 2:03 p.m., the following

  2   proceedings were had in open court, to wit:)

  3                THE COURTROOM DEPUTY:     Civil cause for oral

  4   argument, Docket 18-CR-1311, Bank v. CreditGuard of America

  5   Inc. et al.

  6                Will the parties please state their appearances for

  7   the record.

  8                MR. BANK:    Good afternoon, Todd Bank for the

  9   plaintiff.

 10                THE COURT:   Good afternoon.

 11                MR. ASNEN:   Good afternoon, Your Honor.       Neil Asnen

 12   for the defendants.

 13                THE COURT:   Good afternoon to you as well.

 14                As the parties know, we are here for oral argument,

 15   as requested by defendants on their motion to dismiss and to

 16   strike the complaint and portions thereof in this matter.            And

 17   to, in effect, terminate this action via the dismissal

 18   motions.

 19                What I am going to do is I am going to let you

 20   start, Mr. Asnen, and supplement or reiterate whatever

 21   arguments you have made in your written submission, and then

 22   I'll let Mr. Bank respond.       Just as a warning, I may interrupt

 23   you, to the extent that you are making arguments, just to ask

 24   you some questions that I may have about points that you are

 25   going to make.     But I will give you the floor to make whatever



                     Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 6 of 71 PageID #: 575


                                                                              3


  1   arguments you want to at this point, and to let Mr. Bank

  2   respond.

  3               MR. ASNEN:    Sure, and I will welcome any questions

  4   that Your Honor has, as much of my argument has already been

  5   stated in the papers.

  6               THE COURT:    Go ahead.

  7               MR. ASNEN:    Good afternoon, Your Honor.

  8               Before the Court today, as you mentioned, is

  9   defendants' motion to dismiss and/or strike all or portions of

 10   the complaint.     As Your Honor knows, the plaintiff brought

 11   claims for relief in three different tranches.          He asserted a

 12   TCPA claim over which the Court has original jurisdiction, he

 13   asserted a New York state claim, and he asserted various class

 14   claims.

 15               The defendants made one motion directed to all three

 16   versions of that complaint, but I think it's worth noting at

 17   the outset that plaintiff took the opportunity to submit three

 18   separate opposition memos, and to the defendants' prejudice,

 19   and likely to the Court's prejudice, forced us to expend a lot

 20   more time and expense, when all of this could have been

 21   briefed, as defendants did, within the confines of Your

 22   Honor's individual practices.

 23               Nevertheless, I guess I'll start with the federal

 24   claims over which the Court has original jurisdiction.

 25               The defendants' positions that the TCPA claims are



                     Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 7 of 71 PageID #: 576


                                                                              4


  1   subject to dismissal for two separate and distinct reasons,

  2   the first of which is a pleading deficiency, failure to state

  3   a claim.    The complaint makes clear that none of the

  4   defendants initiated the subject call.          The letter --

  5               THE COURT:    Let me stop you on that.

  6               I have trouble understanding how you, as a

  7   representative of all of the defendants, so that will be CGA

  8   and -- we will just call them the Freedom Financial entities.

  9               MR. ASNEN:    From the Freedom entities.

 10               THE COURT:    Yes, can say that no one, or none of the

 11   defendants made the call.       Because the allegations, at least,

 12   those are what I have to assume to be true, say that, at a

 13   minimum, CGA and/or the Freedom Financial defendants, one of

 14   them, made the calls, and then there are detailed allegations

 15   within the complaint about conversations that Mr. Bank had,

 16   albeit on his own initiation when he called back the various

 17   numbers, in which a representative of Freedom Financial and

 18   also a representative of CGA said that, "Yes, we are

 19   affiliated entities."      Freedom Financial even said something

 20   to the effect of "We are partners with CGA."

 21               Now, they also said things to the effect of, "Yes,

 22   you must have gotten a call from," and I think they identified

 23   CGA at one point and Freedom Financial at one point.

 24               So it is hard for me to understand how you could

 25   possibly argue that neither groups of defendants, if you will,



                     Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 8 of 71 PageID #: 577


                                                                              5


  1   just to shorthand it, made that call.           Clearly there was a

  2   call to be -- that was made, as alleged, and, clearly, it was

  3   either CGA or Freedom Financial, or both.          But neither of

  4   them, doesn't seem to me, to even be possible.          Do you see

  5   what I am saying?

  6               MR. ASNEN:    Well, I do understand Your Honor's

  7   point, but, respectfully, I would note that if you read some

  8   of the detailed allegations of the complaint, it is only

  9   through a series of transfers that he ultimately got to speak

 10   to the Freedom entity and subsequently the CreditGuard entity.

 11               THE COURT:    But wait a second.       That doesn't seem

 12   right.   It seems what happens is he got the automated call,

 13   and then he pressed "1" before that call finished, and he was

 14   transferred to somebody who identified himself as being part

 15   of CGA, correct?

 16               MR. ASNEN:    I think it might be easier to call them

 17   CreditGuard.

 18               THE COURT:    No, I'm going with "CGA."

 19               I mean, isn't that correct?         The first person,

 20   Mr. Wright, says, "Yes, I'm here with CreditGuard of America.

 21               MR. ASNEN:    Yes, but I think that takes a factual

 22   leap to get from the actual placing of the call to now you are

 23   talking to Mr. Wright.      Because some intervening event,

 24   pressing the number in response to being prompted by the

 25   original recording, is what facilitated the transfer, and then



                     Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 9 of 71 PageID #: 578


                                                                              6


  1   was, I guess, a manual transfer subsequent to that that got

  2   him to CreditGuard.

  3               THE COURT:    So you don't think it is a reasonable

  4   inference that when someone gets an automated call that says,

  5   "press 1, if you want to follow up," and when that person does

  6   it, that someone answers from CGA, that one could infer that

  7   CGA had something to do with the original call being

  8   initiated, even if they weren't the caller, they certainly

  9   were working with the person, the company making the call?

 10               MR. ASNEN:    I think now Your Honor is touching upon

 11   two separate issues.      Sounds like we're turning towards the

 12   vicarious liability for the initiation of the call, and my

 13   original point was that the complaint doesn't actually allege

 14   that the defendants initiated that call.         So in order to hold

 15   any of these defendants liable for that initiation, there

 16   would be a factual basis that needs to be alleged to establish

 17   this vicarious liability theory.

 18               THE COURT:    Okay.    Let's -- if I give you that,

 19   hasn't Mr. Bank done that?        Because he then goes on, much more

 20   so than other consumers would do, to make a series of phone

 21   calls in which he gets representatives from CGA and Freedom

 22   Financial on the phone, either separately or even in a

 23   conference call, and what they say to him throughout is, "Oh,

 24   yes, Freedom Financial and CGA work together," and that if you

 25   said something, or you must have said something to them that



                     Annette M. Montalvo, CSR, RDR, CRR
                            Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 10 of 71 PageID #: 579


                                                                              7


  1    made it clear to Freedom Financial that you didn't qualify for

  2    their services, so, therefore, they would have referred you to

  3    us, you don't think that establishes some kind of agency, some

  4    sort of ratification or apparent authority?         I mean, I am just

  5    stunned, actually, in a way.       Because, admittedly, a lot of

  6    these cases do involve what you say are bare bones allegations

  7    about a relationship between different companies.

  8               This does seem to be different.        And don't get me

  9    wrong, I am not necessarily pleased that this is being brought

 10    as a class action lawsuit the way it is, and that Mr. Bank,

 11    obviously, is famous for, but it does seem to me in this case

 12    he's done his legwork or homework to try to shore up that

 13    relationship between the two companies and to have them, in

 14    essence, either ratify or indicate to him, and he's the

 15    relevant party here, that there is some apparent authority by

 16    one company or the other to make the phone call initially, or

 17    to make that initial phone call on behalf of the other party,

 18    admittedly without necessarily knowing which party made the

 19    call, but clearly indicating that one of them did it, and the

 20    one that did it did so with either apparent authority or

 21    ratification of the other.

 22               I mean, how do you escape that when you have this

 23    level of detail?

 24               MR. ASNEN:    Well, again, I would just go back to the

 25    fact that there's nothing in this complaint tying the



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 11 of 71 PageID #: 580


                                                                               8


  1    defendants to the entity that initiated the call.          So even if

  2    you were to assume the truth of the allegations concerning the

  3    business relationship between the Freedom entities and

  4    CreditGuard, whether or not that rises to an agency principal

  5    relationship, I will put that to the side, I think that's

  6    separate and apart from the agency relationship that would be

  7    necessary between the defendants and the entity that initiated

  8    the call, which -- so I -- the way we view this is that there

  9    are a few different calls along the way.        There's the original

 10    call with the message, and then the subsequent transfers to

 11    the call.

 12                So I think that it is helpful to take that initial

 13    call, which is the subject of the lawsuit and say, okay, who

 14    initiated it, was there an agency principal relationship

 15    between the entity that placed it and the entities along the

 16    chain.   And to my eyes and our position is that there's

 17    nothing in the complaint that sets forth that agency

 18    relationship sufficient to attach vicarious liability to any

 19    of these entities.

 20                THE COURT:   So your argument really boils down to

 21    that first automated phone call that's made, there's no

 22    identification of who made the call, because there's no --

 23    although let me -- hold on one second.

 24                Is there a caller ID that goes with that first call?

 25    There's a number, right, Mr. Bank?



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 12 of 71 PageID #: 581


                                                                              9


  1               MR. BANK:    Yes.    A spoof number.

  2               THE COURT:    A spoof number, okay.

  3               So based on the caller ID, there's no identification

  4    of what party instigated, I will call it, a robo call, right?

  5               MR. BANK:    Correct.    That's right.

  6               THE COURT:    So, basically, your argument, Mr. Asnen,

  7    is that because there's no direct allegation about the

  8    identity of the instigator of the automated call, there isn't

  9    a reasonable inference based on the subsequent conversations

 10    that Mr. Bank had with representatives of CGA and Freedom

 11    Financial that would connect them to that initial automated

 12    call.

 13               MR. ASNEN:    Yes.

 14               THE COURT:    Okay.   Let me ask you then, Mr. Bank, it

 15    is true that there was an automatic call, and when you pressed

 16    "1," you were referred to someone named Ken Wright, a credit

 17    advisor with CGA, correct?

 18               MR. BANK:    Correct.

 19               THE COURT:    Okay.   Then you subsequently called an

 20    entirely different number -- or let me go back, actually.

 21    Then when you were disconnected with Mr. Wright he called you

 22    back from --

 23               MR. BANK:    He called me back, and even asked me,

 24    without my saying a word, other than maybe "hello," he asked

 25    me for the alias I had just given when I received the call.



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 13 of 71 PageID #: 582


                                                                             10


  1    He certainly knew who I was in that regard.

  2               THE COURT:    Right.    So there's certainly a

  3    connection between Mr. Wright from CGA and the first automated

  4    call because he knew the alias you gave of Mr. Larsch,

  5    L-a-r-s-c-h --

  6               MR. BANK:    Something like that.

  7               THE COURT:    -- in response to the automated call,

  8    correct?

  9               MR. BANK:    Correct.

 10               THE COURT:    Okay.    Doesn't that at least connect the

 11    initiating call to CGA?

 12               MR. ASNEN:    I think it would take an inference

 13    that's not spelled out in the complaint.

 14               THE COURT:    What more should be spelled out?        He

 15    gives an alias, so, therefore, one could assume that this name

 16    of Larsch isn't connected to Mr. Bank's phone number,

 17    residential phone number, and somehow miraculously Mr. Wright

 18    from CGA just guesses that he goes by the alias of Larsch?            I

 19    mean, that seems the least probable inference.         The much more

 20    likely one, and I don't think that many dots have to be

 21    connected, is that Mr. Wright, who actually identified himself

 22    in the first call, I think, after the line was transferred to

 23    him, with the pressing of "1," then calls back and knows

 24    exactly who Mr. Bank claimed he was in that automated -- the

 25    call that went from the automated call to the transfer call.



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 14 of 71 PageID #: 583


                                                                             11


  1               I mean -- sorry.      Let me back up a little bit.

  2               MR. ASNEN:    Can I jump in for a second?

  3               THE COURT:    Yes.

  4               MR. ASNEN:    What I think is confusing, maybe to all

  5    of us, is that from the initial allegations, the early

  6    allegations in the complaint, Your Honor's come to the

  7    conclusion that you press "1" and you get Mr. Wright.           But the

  8    later allegations suggest strongly that it was Freedom that

  9    transferred Mr. Bank to CreditGuard.        So there seems to be

 10    something lost in translation in the allegations here.

 11               THE COURT:    Well, wait.     The only thing that's

 12    missing, and you are right about this, that when Mr. Bank

 13    presses "1," we don't -- you are saying you don't know who

 14    made that automated call, but somehow when he pressed "1," it

 15    goes to Ken Wright of CGA, right?

 16               MR. ASNEN:    Well, that's not strictly speaking what

 17    the complaint says.     It says, spoke to a live operator, and

 18    then the live operator puts him on hold, and then eventually

 19    he gets to Mr. Wright.

 20               THE COURT:    Okay.    But why isn't it fair to assume

 21    that the operator then at least is working with Mr. Wright?

 22    If not working -- when I ask you --

 23               MR. ASNEN:    Certainly alleged.

 24               THE COURT:    Sorry.    If not working at CGA with

 25    Mr. Wright, working at a company that is working with CGA and



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 15 of 71 PageID #: 584


                                                                             12


  1    Mr. Wright, whether it is Freedom Financial or some other

  2    company.   It seems to me there's a connection between the

  3    automated call, whoever the operator was, and then CGA,

  4    because that chain of events is linked by the transfers,

  5    right?

  6               MR. ASNEN:    Correct.

  7               THE COURT:    Okay.   Why isn't that enough at least to

  8    establish that CGA is in some way responsible for the call

  9    being initiated, either by giving authority to whoever

 10    initiated that call, and then to have that operator transfer

 11    the call to CGA, or ratifying it by then accepting the call

 12    from Mr. Bank, not from him, but with Mr. Bank, and then

 13    proceeding in that fashion.      Either way, CGA is connected to

 14    that original automated call, at least for purposes of a

 15    reasonable or plausible inference at that point.

 16               I mean, you are really trying to dance on the head

 17    of a pin to try to separate them in some way that doesn't make

 18    any sense, that some random third party, with whom CGA has no

 19    relationship, is making --

 20               MR. ASNEN:    Well, there's not a principal agency

 21    relationship.

 22               THE COURT:    But is somehow making calls, automated

 23    calls to citizens, and then transferring those citizens when

 24    they do as instructed by pressing "1," to CGA, and somehow,

 25    some random act of, I don't know if it is called kindness or



                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 16 of 71 PageID #: 585


                                                                             13


  1    referral or something like that, the more reasonable

  2    inference, you would say, is that there's no connection, or

  3    that he hasn't alleged enough, at least as to connect CGA to

  4    that automated call, that's what you are saying.

  5                 MR. ASNEN:   That's our position, that the complaint

  6    hasn't met the minimum pleading standards to allege that kind

  7    of a principal agent relationship sufficient to establish this

  8    vicarious liability.      But I think that at this point, this

  9    might be a good segue to talk about that notwithstanding

 10    vicarious liability, because it sounds like Your Honor is

 11    inclined to say that the complaint meets that threshold.

 12    Notwithstanding that, if the conclusion is that this call was

 13    placed on behalf of CreditGuard, then the call itself is

 14    inoculated from TCPA liability by virtue of the nonprofit

 15    exemption.

 16                 THE COURT:   Right.   Okay.   Then we should talk about

 17    the conversations that ensue thereafter in which -- and,

 18    again, the standard here is a plausible inference, and in

 19    those conversations, representatives of Freedom Financial and

 20    CGA both say that they work together, that they -- that CGA is

 21    an affiliate and a partner of Freedom Financial, and that when

 22    things don't qualify for purposes of Freedom Financial's work

 23    or assistance, Freedom Financial refers them to CGA.

 24                 I think, I mean, under the dual purpose standard, I

 25    think they -- CGA, at least at this stage, can't really rest



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 17 of 71 PageID #: 586


                                                                             14


  1    on this immunity under -- or exception under the TCPA.           Again,

  2    at the pleading stage, there seems to be a very close

  3    relationship established in not one, not two, but it seems

  4    like three different calls with representatives of both

  5    defendants' companies.

  6               So, again, I just don't see how you avoid both the

  7    agency inference as well as the dual purpose inference, when,

  8    in fact, they are both saying, when it doesn't work for

  9    Financial Federal (sic.), they send the caller to CGA.           At

 10    that point, certainly CGA seems to be acknowledging that

 11    Federal Financial is making these dual purpose calls on its

 12    behalf.   Either it is going to be a commercial call that

 13    Federal Financial will handle, or it is going to be a referral

 14    to CGA, for those who don't qualify.

 15               Once they sort of align themselves or link

 16    themselves to Federal Financial, I don't think, at this stage

 17    at least, they can hide behind this exemption for nonprofits.

 18               MR. ASNEN:    Well, with respect to -- I think that

 19    the FCC has never actually applied this dual purpose standard

 20    to the nonprofit exemption.      The dual purpose call standards

 21    have come when calls are mixed with informational purposes and

 22    telemarketing purposes.      It's never been extended by the FCC

 23    to calls placed by or on behalf of nonprofit exemptions.

 24               The language of the exemption itself is pretty

 25    unambiguous that calls placed by or on behalf of the



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 18 of 71 PageID #: 587


                                                                             15


  1    nonprofit, taxed as a nonprofit corporation, are exempted from

  2    liability.    You need to read additional context in order to

  3    get outside of that rule.      But I don't know if that's

  4    necessarily appropriate here, because either the call was

  5    placed on behalf of CreditGuard or it wasn't.

  6                 THE COURT:   But here's the thing.       I don't think it

  7    takes much to read into these set of facts some possible

  8    applicability of this exemption.       Because here's what we have.

  9    We have an automated call that's made by some party, that when

 10    "1" is pressed, it goes to an operator, either CGA's or

 11    Federal Financial's, or some other parties, but then the call

 12    ends up being referred to CGA, right?           And so the question is,

 13    is that initial call, which says something to the effect of,

 14    you know, we can help you with your consumer services, that

 15    call is a commercial call by nature.        But then the question --

 16    or then the decision tree that if he says, as Mr. Bank did, "I

 17    only have $14,000," or "I have $14,000 in credit card debt,"

 18    he's shunted in one direction versus another.

 19                 Again, if, as I found, or will find, there's at

 20    least some agency relationship between CGA and the party

 21    making the call, which seems to me based on the other

 22    conversations that Mr. Bank has, was probably Freedom

 23    Financial, if that initial call had a partially commercial

 24    component, which it did, because, again, there was a decision

 25    tree, if "X," you go to Federal Financial, if "Y," you go to



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 19 of 71 PageID #: 588


                                                                             16


  1    CGA, then it seems to me CGA shouldn't be able to avail itself

  2    of the exemption under the TCPA.       Because, in effect, they are

  3    hiding behind this Federal Financial company in some way to

  4    have them be the stalking horse, if you will, but, clearly,

  5    the initial contact, there's no question, was commercial in

  6    nature.

  7                MR. ASNEN:   If I may, Your Honor.

  8                THE COURT:   Yes.

  9                MR. ASNEN:   The nonprofit exemption is not limited

 10    to noncommercial calls.      It is limited to calls placed by or

 11    on behalf of tax exempt organizations.          They can be

 12    commercial.    I think that Your Honor might be misinterpreting

 13    the rule.   I would refer you to the Henry case that we cited

 14    in our brief, which I think is somewhat on point.          Those calls

 15    at issue were commercial in nature.        The dialer, in fact,

 16    was -- they got a direct benefit out of the calls that were

 17    being placed.     But they were being placed on behalf of a tax

 18    exempt organization, and the Court found that the nonprofit

 19    exemption applied to exempt the call from liability.

 20                THE COURT:   So let me make sure I am certain of what

 21    you are talking about.      The FCC language is essentially dual

 22    purpose, means a call that -- with a customer, that is both

 23    informational or has an informational component, as well as a

 24    marketing component.     And the FCC said back in 2003, those are

 25    prohibited, right?



                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 20 of 71 PageID #: 589


                                                                              17


  1                 MR. ASNEN:   Correct.   Well, they are not -- right.

  2    They are not -- they don't get the benefit of the exemption.

  3                 THE COURT:   Okay.   And though you're arguing that --

  4                 MR. ASNEN:   Or that whatever applicable exemption

  5    wasn't directed towards the nonprofit exemption.

  6                 THE COURT:   Okay.   But so isn't it true that if

  7    there was a marketing component to this initial call to

  8    Mr. Bank, that that would meet the dual purpose definition, at

  9    a minimum, assuming that there's then also an informational

 10    component?

 11                 MR. ASNEN:   Well, I would respectfully disagree.

 12    Counsel cited to the Aranda v. Caribbean Cruise Line case in

 13    his opposition for the proposition that the nonprofit

 14    exemption would not apply here.       And you can see, as the court

 15    analyzes that issue, it correctly notes that the FCC has

 16    determined that calls placed by or on behalf of tax exempt

 17    nonprofit organizations are not telephone solicitations for

 18    purposes of the TCPA.

 19                 THE COURT:   If there's no marketing component?

 20                 MR. ASNEN:   If they're placed by or on behalf of a

 21    nonprofit.    Those calls are allowed to market their goods and

 22    services of tax exempt organizations.           So where there might

 23    otherwise be advertisements, solicitations, telemarketing, the

 24    FCC said if they are done on behalf of a tax exempt

 25    organization, they are not telephone solicitation.



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 21 of 71 PageID #: 590


                                                                             18


  1               THE COURT:    So you're saying if all that happens is

  2    CGA is marketing its own services as a nonprofit, that

  3    wouldn't run afoul of the --

  4               MR. ASNEN:    I think that's pretty clear.

  5               THE COURT:    But if they market the services of

  6    another organization, such as federal -- sorry, Freedom

  7    Financial, that would run afoul of the rule?

  8               MR. ASNEN:    No, I would take the position that they

  9    are placed by a tax exempt organization.

 10               THE COURT:    So anything a tax exempt organization

 11    does is fine?

 12               MR. ASNEN:    By the letter of the regulation, yes.

 13    Within the context of the TCPA, of course.

 14               THE COURT:    Mr. Bank, do you want to respond to

 15    that?

 16               MR. BANK:    Sure.    First, in Aranda, which is

 17    discussed on page 22 of the brief that deals with the TCPA

 18    claims, the court dealt with both for profit entities and tax

 19    exempt nonprofits, and it declined to dismiss the claims

 20    against all of them.     The dual purpose rule, the concept is

 21    that if a call is partly legal, slash, exempt, and partly

 22    illegal, slash, nonexempt, the call is not exempt.          So Your

 23    Honor's stated that -- or indicated that CGA is sort of hiding

 24    behind Freedom Financial.       That's exactly what it's trying to

 25    do here.



                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 22 of 71 PageID #: 591


                                                                               19


  1                 THE COURT:   But, again, what we're quibbling about,

  2    though, is what does it mean to be exempt.         According to

  3    Mr. Asnen, the case law, despite what it says in the 2003 FCC

  4    report, it is fine for CGA to advertise or market its own

  5    services, and, also, it seems to market the services of

  6    Freedom Financial.

  7                 MR. BANK:    Well, the former --

  8                 THE COURT:   That's what I'm saying.

  9                 MR. BANK:    -- I think might be true.     Let's say CGA

 10    is a non -- a tax exempt organization, and it wants to raise

 11    money for the organization.       They sell magazines.     Okay.   That

 12    would seem to me to be exempt.       So you get a robo call, "Press

 13    '1' if you'd like to get US News and World Report for 20

 14    dollars a year."

 15                 But in this case, they have gone beyond that.         In

 16    this case they are acting in part or jointly with Freedom

 17    Financial.    So let's say, again, for --

 18                 THE COURT:   To do what?    To market Freedom

 19    Financial's commercial services?

 20                 MR. BANK:    Correct.

 21                 THE COURT:   Okay.   And that you would say, contrary

 22    to what opposing counsel is saying, would violate the FCC

 23    rule?

 24                 MR. BANK:    Correct.   When the FCC uses the term

 25    "buyer on behalf of a nonprofit," it means that the nonprofit,



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 23 of 71 PageID #: 592


                                                                             20


  1    as I understand it, is the, and only "the," ultimate potential

  2    or hoped for beneficiary.      If an ordinary company, if IBM

  3    wants to sell computers, for lack of a more modern example, I

  4    guess, and they hire the Red Cross to make telemarketing

  5    calls, the Red Cross being, I assume, a nonprofit, that's not

  6    the kind of exemption being spoken of.          In fact, if it were

  7    the opposite, if the Red Cross hired IBM to make calls for the

  8    Red Cross, that would be exempt, it would seem to be exempt,

  9    as against all those -- both of those entities, both IBM and

 10    Red Cross.    But, here, and like in my other hypothetical, we

 11    are dealing with the opposite situation in which a nonprofit

 12    makes calls for the ultimate beneficiary, a for profit.

 13    That's not the kind of thing the FCC was speaking of at all.

 14                 THE COURT:   Here's a question, though.      What in your

 15    complaint, though, gives rise to that inference?          In other

 16    words, right now what you have is an anonymous automated call.

 17    When you pressed "1," you were sent to an operator, again,

 18    without any indication of who that operator worked for.           Then

 19    you eventually were transferred to CGA, and that person you

 20    spoke to briefly, you were disconnected, the CGA person called

 21    you back, and assume for the moment they tried to market their

 22    own services, we can help you or something like that.

 23                 None of that on its face would be contrary to its

 24    tax exempt status or its -- sorry, non -- sorry, nonprofit

 25    status, correct?



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 24 of 71 PageID #: 593


                                                                             21


  1               MR. BANK:    I think so far, so good, yes.

  2               THE COURT:    But you're making the further allegation

  3    that they are really a stalking horse in some way for the

  4    federal -- Freedom Financial group, and that they are

  5    really -- they made the call for Freedom Financial.          Where

  6    does that come from, with respect to your call?          Because even

  7    assuming, as I must, that there are all these conversations

  8    where everyone acknowledged that they had this agency

  9    relationship, or I will call it that for shorthand, or a close

 10    working relationship, where's the evidence, though, that in

 11    this instance, as to you, the call was made by CGA on behalf

 12    of Freedom Financial?

 13               MR. BANK:    Well, I don't allege -- I don't know who

 14    made the call, and we talk about -- I talk about, I should

 15    say, not "we," I talk about in the brief, and this also goes

 16    with the -- I have the case here.        It is in point 2, I think

 17    it is in point 2 of the brief dealing with the TCPA claims,

 18    which is that -- and the FCC talked about it as well, a

 19    consumer or recipient of one of these robo calls is not

 20    ordinarily expected to be able to identify the party that made

 21    the call, and in this case, how could I?        The caller ID was

 22    spoofed, which I allege was deliberately done so that I

 23    wouldn't be able to know who's calling.         And they are all

 24    spoofed these days.     Most of the calls I get, if it has my

 25    area code and prefix and I don't recognize it, it's a robo



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 25 of 71 PageID #: 594


                                                                               22


  1    call.   Nine out of ten, at least.

  2               So to go back to the question, as the complaint

  3    describes, CGA's position is this.        If you qualify, based on

  4    the amount of debt you have, or something like that, for our

  5    services, we will try to market our services to you.          If you

  6    do not qualify, meaning that your debt is either above or

  7    below whatever the cutoff was, we will then refer you to or

  8    back to Freedom Financial.      So to that extent -- and, again,

  9    and vice versa, if you talk with Freedom Financial, and you

 10    say, "I have 'X' amount in debt, in credit card debt," and it

 11    doesn't meet or exceed their threshold, Freedom Financial will

 12    then shuttle you over to CGA.       Again, vice versa.

 13               THE COURT:    But the problem you have is that your

 14    allegations don't actually show that that goes two ways.           In

 15    other words, what you really have is, you have what reasonably

 16    or best can be inferred to be a call from CGA, or even Freedom

 17    Financial, but then they sent you to CGA, but you don't have

 18    any allegations that show that CGA was, as you just said,

 19    referring or marketing the services of Freedom Financial,

 20    because even your statements with these various people who

 21    work for both groups simply say, when Freedom Financial

 22    determines that they cannot help you, they'll refer the

 23    consumer to CGA.     But it doesn't say the opposite.       It doesn't

 24    say CGA operates as a marketer in some way, or a referrer for

 25    Freedom Financial.     And isn't that important in terms of the



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 26 of 71 PageID #: 595


                                                                              23


  1    exemption for CGA?       I mean, people can refer, commercial

  2    entities --

  3                 MR. BANK:    Of course.

  4                 THE COURT:    -- can refer them all day, and even

  5    market for them, and send them calls.           That's fine, right?

  6    That doesn't violate --

  7                 MR. BANK:    Yes, I think so.

  8                 THE COURT:    Right.    But CGA cannot, you would argue,

  9    without violating this dual purpose ruling.

 10                 MR. BANK:    Correct.   Correct.

 11                 THE COURT:    But what evidence do you have that CGA

 12    was doing that?

 13                 MR. BANK:    I think -- well, I think there's an

 14    inference, which certainly should be allowed to be pursued in

 15    discovery, which is if I -- if Freedom Financial says -- I

 16    think the cutoff is, I think, $15,000, and then there was a

 17    little wrinkle because I met -- I forget, you know, exactly

 18    all the differences, but I actually met the criteria, again, I

 19    made it all up, just like the alias, to be sure, just took a

 20    stab in the dark at the 14,000, and I think 15,000, or maybe

 21    7,500, whatever it was, there was some cutoff.          So I got --

 22    they say, "We'll refer you then to this one."          If I had been

 23    talking --

 24                 THE COURT:    The "they" being who?

 25                 MR. BANK:    Freedom Financial to CGA.      Now, if I said



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 27 of 71 PageID #: 596


                                                                              24


  1    to CGA, "Oh, I made a mistake, I didn't know -- my debt is not

  2    14,000, it is only 7,000," for example, I think an inference

  3    can be drawn that they would say, "Well, then you need to deal

  4    with -- then we will refer you or you need to deal with

  5    Freedom Financial.     But, again --

  6               THE COURT:    But you're just guessing.       That didn't

  7    happen here.

  8               MR. BANK:    Well, I think it is a reasonable

  9    inference that that's how it would work.        Because they do say

 10    they work together, they operate jointly.

 11               THE COURT:    No, but what they keep saying to you is

 12    when Freedom Financial finds people who don't meet their

 13    criteria, and that's said consistently, they refer, meaning

 14    Freedom Financial, refers the customer to CGA.         But there's

 15    nothing in your allegation that suggests that CGA does the

 16    reverse, which is critical for them losing their exempt

 17    status.

 18               MR. BANK:    Well, I guess my response would be, in

 19    addition to what I said a moment ago, that I think it is still

 20    a reasonable inference, but, if not, it is certainly

 21    something -- obviously, it is something, as a practical

 22    matter, let's say, let's say I had only been suing Freedom

 23    Financial and not CGA, and I inquired -- I would still inquire

 24    about that, and then I would just add CGA, if, in fact, I am

 25    told that CGA, in the event that it turned out that I only



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 28 of 71 PageID #: 597


                                                                             25


  1    qualified for Freedom Financial, that CGA would then refer me

  2    back in some way to Freedom Financial.

  3               THE COURT:    Well, that may turn out to be true, but

  4    right now you have no basis for alleging that.

  5               MR. BANK:    Well, again, I think it is a fair

  6    inference when two companies both say during the conference

  7    call no less, that we work together, and that if we can't

  8    service you based on the amount of debt that you say you have,

  9    A, we'll refer you to B, A being Freedom Financial, B, CGA,

 10    that there's no reason for them to tell me that, but if it

 11    turned out because they assumed that if I said $14,000 was my

 12    debt, that that would be it.

 13               But if it turned out, "Oh, I made a mistake, I just

 14    paid half that debt last week, my wife paid it, whatever, my

 15    debt is now 6,500," I think it is a reasonable inference that

 16    they wouldn't just hang the phone up on me, and say, "I'm

 17    sorry, there's nothing we can do, have a nice day," but who

 18    knows.   Anything is possible.

 19               THE COURT:    This is sort of like your other

 20    allegation where you say, "Had I not pressed '1,' I assume

 21    that the following would have happened."

 22               That's not how you begin a lawsuit, with assumptions

 23    about what would happen.      Truthfully, if you wanted to create

 24    that situation, perhaps you should have changed your number

 25    somewhere in the conversation and said, "Hey, in fact, my debt



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 29 of 71 PageID #: 598


                                                                             26


  1    is more than that."

  2                 And if that had happened, fine, I would be willing

  3    to say that's certainly a substantiated inference to be made.

  4    But right now you are just guessing.        The truth is, it is also

  5    a plausible inference that CGA, mindful of its status as a

  6    nonprofit, doesn't do what you're saying, because they don't

  7    want to run afoul of the dual purpose rule that exists.

  8                 So I can't just take a guess that that would happen.

  9    You have no basis for assuming that CGA would have referred

 10    you back to Freedom Financial.       What you do clearly have is

 11    that Freedom Financial does refer people to CGA, but there's

 12    nothing wrong with that.

 13                 And, in fact, if Freedom Financial, let's assume,

 14    made the initial robo call, and when you pressed "1" and gave

 15    the answers that you did, and they referred you to CGA,

 16    there's nothing wrong with that either, right?

 17                 MR. BANK:    That's fair.   I think that's right.

 18                 THE COURT:   So, I mean, I think you have a problem,

 19    and I'm not saying that what you suspect might be happening

 20    wouldn't be bad, or isn't actually happening, but you don't

 21    have enough factual allegations, I don't believe, right now,

 22    to pierce CGA's nonprofit status and accuse it even of a dual

 23    purpose -- or of dual purpose activity on behalf of Freedom

 24    Financial.    That's where I think you are stuck at the moment.

 25                 MR. BANK:    Well, that goes back to a separate issue.



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 30 of 71 PageID #: 599


                                                                             27


  1    Let's say for the sake of discussion that CGA does not refer

  2    people to Freedom Financial.         But, again, we still have a dual

  3    purpose scenario because we have a call that in one respect is

  4    legal, to the extent that it is intended to or possibly

  5    intended to make CGA the ultimate beneficiary of the call, we

  6    have one aspect that's not legal, which is with Freedom

  7    Financial.

  8                 So I don't know why -- I don't see any indication or

  9    understand why would the FCC -- and this is what Aranda dealt

 10    with, when Aranda declined to dismiss the nonprofits.

 11                 THE COURT:   Here's what I hear you saying.       Hang on

 12    one second.    It seems to me, and you were maybe too quick to

 13    agree with me, is if what happened here and what can

 14    reasonably infer happened here, is that if Freedom Financial

 15    is the one that initiated the automated call, and then

 16    referred you to CGA once you gave your response -- although

 17    let me ask you a question.       Did you say you had $14,000 worth

 18    of debt to the operator?

 19                 MR. BANK:    Yes.   The first live person asked you the

 20    typical series of questions, and that's why I first mentioned

 21    that figure.

 22                 THE COURT:   And that's when you get sent to CGA?

 23                 MR. BANK:    Correct.

 24                 THE COURT:   So, if anything, there may be a

 25    reasonable inference that Freedom Financial was the first --



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 31 of 71 PageID #: 600


                                                                              28


  1    initiated the robo call, because of the subsequent

  2    conversations that you had, which said, "We work with them,

  3    and when they get someone like you who has only $14,000 in

  4    debt, they refer you to us."       That would reinforce some

  5    inference that it was Freedom Financial that made the first

  6    robo call, and then it was their operator who referred you to

  7    Ken Wright of CGA.     That's ultimately what your claim could

  8    be --

  9               MR. BANK:    Right.

 10               THE COURT:    -- it seems to me.      But that would take

 11    CGA out of the case, in a sense, unless -- well, no, there's

 12    no "unless," actually.      Because CGA could have Freedom

 13    Financial do this on their behalf.        There would be nothing

 14    wrong with it since they are tax exempt, right?

 15               MR. BANK:    Well, here's the problem.       It wasn't --

 16               THE COURT:    Not tax exempt, I'm sorry.       Nonprofit.

 17               MR. BANK:    Right.   I understand.

 18               But here again it goes back to what is a dual

 19    purpose call.     The initial call -- they make initial calls.

 20    They don't know what my debt is, what I am going to claim, as

 21    it were, my debt is.     So when the initial call is made, they

 22    are saying, well, let's see how it goes, we might send this

 23    person to Freedom Financial, or we might send the person to

 24    CGA.

 25               So insofar as the call might -- is intended, 50/50,



                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 32 of 71 PageID #: 601


                                                                             29


  1    let's call it, okay, to benefit Freedom Financial, that's

  2    unlawful.   I don't think that's in dispute, Freedom

  3    Financial's a for profit entity.

  4                And so the dual purpose, all the dual -- yes, they

  5    don't -- the FCC's examples, they were just hypotheticals,

  6    don't deal with nonprofit and a for profit, but they deal with

  7    a call -- each of the examples deals with different types of

  8    calls that were partly lawful, that standing alone this would

  9    be a lawful or exempt call, and partly, not fully, but partly

 10    unlawful or nonexempt, and the FCC said in each of those

 11    cases, the call -- I'm sorry, in each of those cases, the call

 12    itself, a hundred percent, not 50/50, the bad 50, I will call

 13    it, the bad 50 percent negates the entire call, makes the

 14    entire call unlawful.

 15                THE COURT:   I understand what your argument is.        In

 16    other words, you actually have to have -- there was some

 17    argument about apparent authority to let Freedom Financial

 18    make a dual purpose call on their behalf or ratification of

 19    that dual purpose call after the fact.

 20                MR. BANK:    Right.   Which certainly happened here.

 21    They were both trying to get my business at various points.

 22                THE COURT:   I suspect the problem, though, is when

 23    Freedom Financial makes the call, though, there's nothing dual

 24    purpose about it that's illegal as to them.

 25                MR. BANK:    As to who's "them"?



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 33 of 71 PageID #: 602


                                                                              30


  1                THE COURT:   Sorry.     Well, no, no, I take that back,

  2    actually.   I guess -- that's right.       I guess the automated

  3    call of itself, you would say, is illegal as to Freedom

  4    Financial, because they shouldn't be making automated calls.

  5                MR. BANK:    Correct.   I should say automated calls

  6    shouldn't be made by whomever it is, with Freedom Financial

  7    being one of, let's say in this case, two potential ultimate

  8    beneficiaries.

  9                THE COURT:   Right.     That's right.    And I guess CGA

 10    should not be making those calls as well, but only if it

 11    doesn't have the ability to claim this nonprofit exemption.

 12    And the reason they can't is because they're either giving

 13    authority to Freedom Financial to do it for them, to make

 14    these dual purpose calls, or ratifying these dual purpose

 15    calls.

 16                MR. BANK:    I think that makes sense to me.

 17                THE COURT:   Yeah.

 18                MR. ASNEN:   I think it is important to note that the

 19    dual purpose doctrine has never been applied by the FCC to the

 20    nonprofit exemption.     And while Aranda did pay lip service to

 21    this, in doing so, they're the only court that did it.           I

 22    think it's important that no court has followed suit, and I

 23    think the Court should show some restraint in not following

 24    suit.    Because it is our position that Aranda got it wrong.

 25    The nonprofit exemption language is clear.          Calls placed by or



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 34 of 71 PageID #: 603


                                                                             31


  1    on behalf of tax exempt nonprofits are exempt from TCPA

  2    liability, and the FCC has never issued any guidance otherwise

  3    with respect to this exemption.

  4                 This particular regulation has never been challenged

  5    under the Hobbs Act, the language is unambiguous, and I think

  6    that it should be enforced as such.

  7                 THE COURT:   But what you are arguing for is a matter

  8    of policy, really, seems wrong, which is that so long as a

  9    company sets itself up as a nonprofit, they can do whatever

 10    they want.    They could solicit business for -- or they can

 11    violate the automated call rule, that's what you would say,

 12    right?

 13                 MR. ASNEN:   Well, I think along the lines of showing

 14    restraint, it is not totally necessary to play hypotheticals

 15    when we have an actual call that happened here, that I think

 16    that the nonprofit exemption applies to.

 17                 THE COURT:   Well, right.    But, I mean, I guess let's

 18    take this situation.      If the allegations are accepted as true,

 19    they suggest that -- or they reasonably suggest that CGA is

 20    basically working with Freedom Financial to make these calls

 21    to market services of either Freedom Financial or CGA,

 22    whatever the circumstances are, and that they are then

 23    skirting, because they have this exempt status, the regulation

 24    that would prevent them from making automated calls, and they

 25    shouldn't be held liable, but Freedom Financial should be, is



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 35 of 71 PageID #: 604


                                                                             32


  1    essentially what you are arguing.

  2                 MR. ASNEN:   It is our position that the exemption

  3    applies to the call, not to the party, specifically.

  4                 THE COURT:   But for the moment, assume that I think

  5    there's some showing of agency here.        And if that's true,

  6    you're still, as your fallback, I think, arguing that no

  7    matter what, CGA, as a nonprofit, should not be held

  8    responsible for potential violations of the TCPA.          Because it

  9    is their status.

 10                 MR. ASNEN:   Well, I mean, I would, I guess, take

 11    issue with the way that was phrased, but the point is fair, I

 12    think that the exemption takes this call outside the scope of

 13    a violation.     It is, per se, not -- it is placed by or on

 14    behalf of the tax exempt organization.          It wouldn't be a

 15    violation.

 16                 THE COURT:   Okay.   But I guess the problem I am

 17    having is, A, the FCC did say that there was this doctrine of

 18    dual purpose.     The fact that it hasn't been applied in any

 19    case, I don't know how compelling that is.         Obviously, all the

 20    cases are very fact specific.       But if I find that there's a

 21    reasonable inference that CGA either gave authority to or

 22    ratified the actions of Freedom Financial to make this

 23    marketing call on its behalf, as well as on behalf of Freedom

 24    Financial, so, therefore, a dual purpose call, that CGA should

 25    still not be -- should still be exempted from the TCPA because



                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 36 of 71 PageID #: 605


                                                                             33


  1    of its status.    That's what you're arguing, or that's

  2    certainly the logical --

  3               MR. ASNEN:    Alternative argument, sure.       At the very

  4    least, CGA should get the benefit of this exemption, if not

  5    for the call, at large.

  6               THE COURT:    But even if they are in some way

  7    skirting the -- well, even if they are using their status to

  8    benefit a commercial entity that would be barred from doing

  9    the conduct that they're accused of, they should still -- CGA

 10    should still get the benefit of the exemption.

 11               MR. ASNEN:    Yes.    And I -- to that point, I refer to

 12    the Wengle case that we cited in our initial brief, where I

 13    think it is somewhat analogous to what happened here, where a

 14    for profit entity was placing the calls on behalf of a

 15    nonprofit, it was soliciting purchases of magazine

 16    subscriptions, and ultimately took the vast majority of that

 17    revenue from the purchase, but the nonprofit was also getting

 18    the benefit of direct donations that were placed on that phone

 19    call.

 20               So notwithstanding that there was a benefit to the

 21    for profit dialer that was attendant to the phone call placed

 22    on behalf of the tax exempt organization, the court found the

 23    nonprofit exemption applied, and that that call was not

 24    subject to TCPA liability.

 25               THE COURT:    Okay.   All right.     Let's turn now to the



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 37 of 71 PageID #: 606


                                                                             34


  1    business law violation.

  2                Let me turn to you, Mr. Bank, because I think you

  3    are going to have a difficult time establishing standing for

  4    this one.   The question for you is, what injury, if any, can

  5    you point to, because I certainly don't include all the time

  6    you spent trying to figure out who was calling you to count,

  7    given that the purpose of the statute is to prevent people's

  8    phones from literally being taking captive by robo calling,

  9    whereas here, to the extent that your phone was in use by

 10    virtue of the robo call, that was brief, and the other 20

 11    minutes or so was your actual efforts to go figure out who was

 12    calling you so you could file a lawsuit.        That really isn't

 13    what the statute was meant to protect.

 14                So how is it that you have -- what's your injury

 15    here?   And go ahead.

 16                MR. BANK:    Certainly.

 17                As far as the idea about not tying up people's phone

 18    lines, that deals with the five second rule, which is that

 19    when an automated call is made, it must be disconnected within

 20    five seconds.     That's not my claim.

 21                THE COURT:   Right.

 22                MR. BANK:    My claim is that the disclosure

 23    requirements, which were obviously intended, and the

 24    legislative history, which I don't think should matter, but it

 25    does mention it, for what it's worth, was intended to -- it



                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 38 of 71 PageID #: 607


                                                                             35


  1    was intended to enable someone to know who's calling so they

  2    can communicate -- obviously, it's meant to communicate with

  3    the caller.    Obviously, when the statute says, you must

  4    provide a name, the nature of the call, an address and a phone

  5    number, that has nothing to do with tying up a phone line.

  6               THE COURT:    But here you pressed the button, so you

  7    can't say that at the conclusion of the call, you wouldn't

  8    have gotten the rest of the information.        Because you did get

  9    a name, right, to start?

 10               MR. BANK:    Some of the information has to be

 11    provided at the beginning of the call, and some at the end.            I

 12    got a first name, with no fake -- what I think is a fake

 13    generic first name of Jennifer, with no last name, combine

 14    that with a fake caller ID, and the message itself did not, at

 15    the beginning, like it is supposed to, have -- I forget which

 16    is supposed to be the beginning and at the end, but the

 17    address and/or phone numbers at the beginning, something else

 18    at the end.    The point is, though, I allege, and these are the

 19    factual allegations, that the message, A, never provided any

 20    of the required contact information, the address, the phone

 21    number, an actual real name --

 22               THE COURT:    But that you can't say, because you

 23    never listened to the whole call.

 24               MR. BANK:    Well, there's two things.       One, as I

 25    state in our brief -- I keep saying "our," but there's only



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 39 of 71 PageID #: 608


                                                                              36


  1    one person here.     What I keep stating in my -- which I did

  2    state, rather, in my brief, which is that I was able to find a

  3    transcript of that exact same message, online, number one.

  4               Number two, to the extent that any entities have any

  5    bearing here, I think it would be, really, absurd, that the

  6    defendant says, if you want to speak to someone, in my case,

  7    yes, I wanted to know who I might sue.          I want to know who's

  8    making these illegal calls, press "1" on the phone.          I'm sort

  9    of like, if I may, pardon my French, damned if I do, damned if

 10    I don't.   Because if I don't press "1," I never get to speak

 11    to someone, and all I have is a generic recording, named

 12    Jennifer, which is not that helpful.        I can't really call the

 13    operator and say, "Please connect me with Jennifer."          I have a

 14    fake caller ID number.      And so now that I did press "1," now I

 15    am being told, "Well, you shouldn't have done that, because

 16    now you didn't listen to the rest of the message."          Well, if I

 17    didn't press "1," I might have heard the rest of the message,

 18    but then I wouldn't have known who called or had anything to

 19    do with it.

 20               THE COURT:    Whoa.

 21               MR. BANK:    Going too fast.

 22               THE COURT:    Way too fast.

 23               MR. BANK:    Way too fast.     I agree.

 24               But that's the gist of it.       But, again, the

 25    allegation, it is entirely plausible, like I said in my brief,



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 40 of 71 PageID #: 609


                                                                             37


  1    that at some other time, I did access the entire message,

  2    which I actually did.     In fact, you can probably Google it

  3    yourself and it would come up as well.          And, again, consist --

  4    I didn't allege this, nor did I have to.         I might have gotten

  5    the same call ten minutes later and listened to the whole

  6    message without pressing a key on my phone.         That didn't

  7    happen, as I recall.     But I am just making the point that

  8    there's nothing necessarily inconsistent, and that's what

  9    we're talking about here.      Nothing necessarily inconsistent

 10    with my having pressed "1" and, therefore, missed the last oh

 11    so many seconds of the message, and my saying that that

 12    message, had it been played in full, because I have other

 13    evidence, would not or did not, either way, contain the

 14    required disclosures.

 15               Obviously, anything is possible, but it is -- no

 16    inconsistency.    The fact that I could turn out to be wrong

 17    doesn't mean that the complaint says that I am going to turn

 18    out to be wrong, and I am sure that it wouldn't.          As a

 19    practical matter, I've actually gotten hundreds of messages

 20    exactly like this one for the lowering your credit card rates.

 21    Maybe the actual verbiage is a little bit different in each

 22    message.   I've never gotten, never, in hundreds of calls,

 23    never gotten any of the type of information that was again not

 24    disclosed in this message.      But the point is, there's no

 25    inconsistency between what I allege and the complaint.



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 41 of 71 PageID #: 610


                                                                             38


  1               THE COURT:    That's actually not the point.        The

  2    question is, can you rely on -- A, you can't rely on your own

  3    personal experience with hundreds of calls and make an

  4    assumption, for purposes of this case, that the call didn't

  5    contain all the necessary information.          The question, though,

  6    is whether or not, based on what you say you found online of

  7    the same exact call, from the same exact company, I assume you

  8    are saying?

  9               MR. BANK:    I don't know -- I don't know.       I don't

 10    know who made this call, so I don't know who made the call,

 11    but I know that the text of the two calls, the one I received

 12    and the one I read online were 100 percent identical, even

 13    down to the name Jennifer.      Again, common name, to be sure.

 14               THE COURT:    And that call, it didn't contain the

 15    required information under the statute.

 16               MR. BANK:    Correct.    And I think another way to look

 17    at this is that given -- I was told that I had to press "1" to

 18    speak to anybody, and that I followed the directions, I think

 19    it would be fair to say, given that I didn't press "1"

 20    prematurely, I did it upon being told to do so, that that's

 21    when the message ended.      The fact that the message would

 22    have -- might have, I don't even know if it would have, it

 23    might have disconnected the call at that point.          I have no

 24    idea.

 25               But I followed the instructions, essentially, by



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 42 of 71 PageID #: 611


                                                                               39


  1    saying, press "1" to speak to someone, it is like saying press

  2    "1" to end this message.

  3               MR. ASNEN:    That's not what they say.

  4               THE COURT:    Hold on.

  5               MR. BANK:    When I pressed "1," the defendant -- the

  6    caller, I should say, the caller could have, certainly could

  7    have played through the rest of the message.          They could have

  8    continued it, and then transferred me, but they cut the

  9    message off.    So they said, to speak to someone, or if you

 10    want to look at it a different way, to stop this message,

 11    press "1," and I did.     I didn't force the defendant to stop

 12    playing the rest of the message.

 13               THE COURT:    But let's go back for a minute to the

 14    question, though, about injury, though.          So what injury did

 15    you suffer?    You still need some basic injury.

 16               MR. BANK:    Absolutely.    Yes.      But just by the very

 17    nature of the violations, obviously, the purpose is to enable

 18    someone either, A, to contact the caller or the party on whose

 19    behalf the call is made, or, to make it easier to do so than

 20    it otherwise would be.      It is the risk --

 21               THE COURT:    But you did that.        You pressed "1," and

 22    then you spoke to somebody.

 23               MR. BANK:    That's correct.     But I didn't have -- I

 24    was still having limited information.           I don't know -- I still

 25    don't -- maybe some other party made the call.          I shouldn't



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 43 of 71 PageID #: 612


                                                                              40


  1    have had to press "1" and wait --

  2                THE COURT:   Then how were you injured?

  3                MR. BANK:    Because the message itself, I should have

  4    been able to hang up the phone at the end of the message or

  5    when I pressed "1," and I understand what you are saying, I

  6    think.   And I should have been able to get -- I should have

  7    had more information.     I never got an address.       I might have

  8    had -- I was supposed to get an address.          I might have written

  9    a letter.   I'm not saying I would have.         But it's the risk,

 10    and this is what we talk about in Spokeo in the brief, or in

 11    the one brief, it is the risk of harm.          And that's why in the

 12    two disclosure cases, the Adkins case and Public Citizen, if I

 13    remember correctly, it wasn't --

 14                THE COURT:   About voting issues.

 15                MR. BANK:    Yes.   And the court never said, "Well, we

 16    have to know what, if anything, the would be recipient of the

 17    information would have done with it."           They said, the mere

 18    fact of the nondisclosure is enough.        Look at the Havens

 19    Realty, when it was -- dealt with racial discrimination.           They

 20    said that a person who was falsely told that because of his

 21    skin color or his race that there were no houses available,

 22    that person didn't even have to want to buy a house.          So there

 23    was no injury, he wasn't going to buy a house at all.           They

 24    even said, on top of it, that even if he expected them to lie

 25    to him about a lack of housing, he still would have standing.



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 44 of 71 PageID #: 613


                                                                             41


  1                 So here's a person that says, "I went to a real

  2    estate office, I -- to ask them what houses are in the area.

  3    I had no interest in even obtaining a house.         I also had every

  4    expectation that they would lie to me."         And that person had

  5    standing.

  6                 So, here -- again, the risk of harm.       The fact that

  7    I ended up speaking to someone, that that's fine, as far as it

  8    goes, but in playing the message to me, and in not making the

  9    required disclosures, did the defendant create a risk, not

 10    actual harm, a risk of actual harm, though.         The answer is

 11    clearly yes.

 12                 THE COURT:   A risk of harm of what, though?

 13                 MR. BANK:    The risk was that I would be unable to --

 14    if I hadn't pressed "1" -- they don't know if I am going to

 15    press "1."    In not making the disclosures, the defendant is

 16    taking the risk that a person who doesn't press "1," they

 17    didn't know what I would do ahead of time, I didn't know what

 18    I would do ahead of time, would not be able to contact them,

 19    would not do so very easily.

 20                 THE COURT:   And so?

 21                 MR. BANK:    That's all I need for standing.      The

 22    risk.

 23                 THE COURT:   No.   That really isn't.    I mean, the

 24    cases that you cite stand for a fairly narrow position, that

 25    there has been determined to be a generalized public good



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 45 of 71 PageID #: 614


                                                                              42


  1    achieved by informing voters of certain issues.          This is not

  2    that.   This is a credit card management company reaches out to

  3    you, and, in theory, maybe offers to help you with your credit

  4    card debt.    That you can't call them back because maybe they

  5    didn't give you all the requisite information, or when you

  6    pressed "1," somehow you thought that was deficient, even

  7    though you spoke to a person, isn't really in the same

  8    category, such that it should confer on you standing without

  9    some greater showing of injury.

 10                 I don't think that those two risks of injury, if you

 11    want to call it, or actual injury, are really comparable.

 12                 MR. BANK:    I understand.   If I may say this.     The

 13    statute, the GBL statute, has nothing to do with the specific

 14    type of call.     It doesn't care whether it is a credit card

 15    call or selling aluminum siding or anything else.          The

 16    question is -- but I think we would -- I hope we would agree,

 17    that the statute is clearly intended to enable a recipient of

 18    a call to contact, after the call, to contact either the

 19    caller or the entity who's behind the call.

 20                 THE COURT:   Well, this is, though, I think where we

 21    get back to what was the purpose of the statute.          And it seems

 22    to be, based on the legislative history, that the primary

 23    purpose was to prevent people's phones from being tied up from

 24    these solicitations where there wasn't an automatic hang up.

 25                 That seemed to be the primary focus.       So I don't



                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 46 of 71 PageID #: 615


                                                                             43


  1    actually think, if you are going to argue what the statute was

  2    concerned with, it actually isn't so much about being able to

  3    contact that solicitor, that you didn't want calling you in

  4    the first place and tying up your phone.

  5               So, I mean, I think you're barking up the wrong tree

  6    in that regard.    I do think you are going to have a problem

  7    with standing, because you really are alleging a bare

  8    violation of the statutory language.

  9               MR. BANK:    Well, if I may address it.       Like I said,

 10    I don't think the legislative history, which is now in New

 11    York legislative history, but neither here nor there, I don't

 12    think -- I'll put it this way.       If the legislative -- first of

 13    all, the provision that I am suing under has nothing to do

 14    with the availability of your telephone line.         The rationale

 15    for the provisions that I am suing under, I don't think they

 16    can be any more clear.      You must give telephone number and

 17    address of the caller, and so on, so I can know who is calling

 18    or call them back.     I think that's clear.

 19               THE COURT:    No question there might be a violation.

 20    But the question is, what injury --

 21               MR. BANK:    Right.   The injury is that in making the

 22    call, when the defendant made the call -- not the defendant,

 23    whoever made the call.      In making the call, the defendant was

 24    taking -- was causing, I should say, the caller, was causing

 25    there to be a reasonable risk that a recipient would not be



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 47 of 71 PageID #: 616


                                                                               44


  1    able to contact the caller or entity who made the call.           The

  2    fact that they don't know that I'm going to press it, maybe I

  3    get this phone, and I am sick of it, and maybe -- there's

  4    usually, I think there was in this case, if you don't want

  5    more calls, press "3," but that still wouldn't help me contact

  6    anybody.    It is the risk of harm.      There's no question they

  7    posed -- it didn't turn out that way, I know that.          I did call

  8    them.   I did press "1."     I did speak to them.     Of course, I

  9    know that.

 10                 But the question is, was there the risk of harm?

 11    Well, there was a very reasonable risk, from the caller's

 12    perspective, that I wasn't going to press "1," okay, meaning

 13    that I just would have pressed nothing, or I would have

 14    pressed another key to, theoretically, try to stop more of

 15    these annoying phone calls.       So they -- by not engaging these

 16    disclosures -- I think it's just common sense what their

 17    purpose is, they necessarily posed that risk of harm.

 18                 THE COURT:   Okay.   All right.    I understand your

 19    argument.    But as you can probably tell, I am not particularly

 20    convinced on that claim, which will obviously affect your

 21    class action based on the state law claim.

 22                 But if you want to be heard on this, Mr. Asnen, you

 23    can be, but I'd prefer to turn to the class allegations as

 24    they relate to the TCPA claim.

 25                 MR. ASNEN:   Okay.   I think Your Honor did a good job



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 48 of 71 PageID #: 617


                                                                             45


  1    following the GBL claim.

  2               THE COURT:    Okay.   So the question I have, although

  3    I think I'm not inclined to dismiss the class claims

  4    themselves, putting aside for the moment the prior discussion

  5    about the TCPA violation itself, and the identity of the

  6    parties, the concern, obviously, is that as defendant has

  7    argued, Mr. Bank only received a call on his residential

  8    telephone, and yet he seeks to certify a class of both -- or

  9    makes allegations about a putative class of both cell phone

 10    users and residential phone users, which are two separate

 11    parts of the TCPA.

 12               Now, I think you had argued, I believe, and correct

 13    me, Mr. Asnen, that the TCPA doesn't cover -- or only covers

 14    residential phone users.      That's plainly incorrect.

 15               MR. ASNEN:    My argument was that the nonprofit

 16    exemption only covers calls to the residential line.          They

 17    don't apply to calls to cell phones.

 18               THE COURT:    Okay.

 19               MR. ASNEN:    So just as one example for how this

 20    would not involve common issues of fact and law, and how no

 21    amount of the discovery will change that, we have a nonprofit

 22    exemption defense to calls, such as plaintiffs and calls that

 23    he claims are similar to his, but to the extent he wants to

 24    represent calls of people -- calls placed to cell phones, of

 25    which he did not receive, we would not have such a defense.



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 49 of 71 PageID #: 618


                                                                             46


  1               THE COURT:    Okay.   Understood.

  2               So, I mean, I think the only question then is -- so

  3    you're saying you're not making an argument about the class,

  4    including cell phone users, with respect to any claims against

  5    Freedom Financial, correct?

  6               MR. ASNEN:    I am not sure I understood.

  7               THE COURT:    So you're saying that it's CGA, as a

  8    nonprofit, can't be held responsible for anything other than

  9    automated calls, or calls made to residential phones?           That's

 10    what you're saying?

 11               MR. ASNEN:    Well, I think our point is that the

 12    existence of this exemption defense is emblematic of the fact

 13    that counsel cannot represent a class of persons who received

 14    calls, both on their residential line and their cell phone.

 15    In addition to the fact that he, himself, did not receive a

 16    call on his cell phone.

 17               THE COURT:    But couldn't you have subclasses?        I

 18    mean, in other words --

 19               MR. ASNEN:    I mean, that's not alleged.

 20               THE COURT:    Oh.   But, I mean, I think some of these

 21    issues are perhaps premature, because the certification

 22    question really doesn't go to dismissal of the claims, or even

 23    striking them.    I think at this point the question becomes,

 24    down the road, will that prevent certification or affect

 25    certification.    But the case law does seem pretty clear that,



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 50 of 71 PageID #: 619


                                                                             47


  1    right now, it wouldn't be appropriate for me to judge some of

  2    these potential certification issues, even, quite frankly, the

  3    fact that Mr. Bank may not be able to represent individuals

  4    who were called on their cell phones, one could argue.           It

  5    seems to me the majority of the case law says that's a

  6    question to reserve for certification, and unless there's

  7    really some jurisdictional or fundamental defect in the claim

  8    that's being raised for class certification, that I should not

  9    entertain a motion to strike or to dismiss the class

 10    allegations at this point.      That's at least my reading of

 11    these -- the majority of cases.

 12               So that I'm not inclined to do.         In other words, if

 13    I find that Mr. Bank has stated a TCPA claim against either/or

 14    both defendants, I'm likely to leave the class claims as is

 15    for now, and then save them for a later day and later argument

 16    on the certification question.       And, obviously, Mr. Bank

 17    realizes he can't represent the class as a lawyer, or serve as

 18    class counsel.    But that's an issue for another day as well.

 19               So that's my inclination on that, unless you want to

 20    say something further on that particular issue.

 21               MR. ASNEN:    Well, you touched upon jurisdictional

 22    defect with regard to the class claims, and I'm curious

 23    whether or not Your Honor viewed that as touching upon the

 24    arguments on the personal jurisdiction of absent members.

 25               THE COURT:    Well, go ahead.        You can talk about



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 51 of 71 PageID #: 620


                                                                             48


  1    that.   That would potentially be an argument, the

  2    Bristol-Myers argument, you mean?

  3               MR. ASNEN:    Correct.

  4               THE COURT:    Yeah, I mean, part of the problem I

  5    think you have there is that that case, obviously, arose in

  6    the context of a state prosecution.        So a bunch of

  7    non-California plaintiffs went to California and sued

  8    Bristol-Myers, which isn't the California company, and there

  9    the Supreme Court basically found that that couldn't be done,

 10    because there was no personal jurisdiction of the state court.

 11               I think there's a fundamental question about whether

 12    Bristol-Myers would extend to a federal class action being

 13    brought here, and, quite frankly, I don't know if I would

 14    address the personal jurisdiction claim right now.          But it

 15    does seem to me you have a New York resident who is alleging

 16    that he was contacted here in New York by defendants or one of

 17    the defendants, and I don't think the same issues or the same

 18    arguments can be applied.      Plus, fundamentally, I'm not

 19    confident that Bristol-Myers has, or I would say, that

 20    Bristol-Myers should be applied in a federal case such as

 21    this.   And I don't think the case law right now is

 22    particularly strong on that.

 23               So to avoid, I think, a potential error, I would not

 24    go that route in terms of the class allegations.          Essentially,

 25    I think, if I -- as I said before, for me, the inquiry is more



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 52 of 71 PageID #: 621


                                                                              49


  1    about whether or not Mr. Bank has adequately stated the actual

  2    TCPA claims against both defendants.        And that will determine

  3    whether or not he gets to proceed as well, based on these

  4    class allegations.

  5               So when I said jurisdictional, I wasn't actually

  6    referring to that, because I don't think the Bristol-Myers

  7    argument is a particularly strong one, just given how

  8    undeveloped the case law is right now.

  9               MR. ASNEN:    I don't know that this is necessarily

 10    settled either, where district courts have uniformly found

 11    that Bristol-Myers has no application to federal cases.           I

 12    think that within TCPA, I think there is a strong basis to say

 13    it does apply because the TCPA doesn't authorize nationwide

 14    service of process, so this court would have to apply state

 15    substantive service of process, jurisdictional law, so I think

 16    that there is a case to be made that where intuitively

 17    nonresident class members would be bringing claims against

 18    defendants who are not New York citizens, those claims

 19    necessarily would have no nexus to New York.

 20               THE COURT:    I think, again, that may be an issue for

 21    certification, but I don't think they're appropriate now in

 22    terms of actually striking the class allegations.          So that I

 23    wouldn't do.

 24               So here's what I am prepared to do, folks.          I am

 25    going to issue a decision in fairly short order.          You probably



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 53 of 71 PageID #: 622


                                                                             50


  1    have some idea at least where I am going, or at least

  2    Mr. Bank, you probably do on the state law claim, but I will

  3    mull it over more in terms of your argument that you've

  4    clarified or reiterated.

  5               MR. BANK:    Thank you.

  6               THE COURT:    And then we will go from there in terms

  7    of discovery, if the case is going to go forward.

  8               MR. ASNEN:    Can I understand something?

  9               THE COURT:    Yes.

 10               MR. ASNEN:    On the state law claim, to the extent

 11    you are inclined to revisit your own intuition.          I would be

 12    remiss if I didn't bring up the Jenkins case from this court

 13    where that -- these issues have been briefed and decided

 14    within this court, and that court ultimately determined that

 15    omissions of information on these phone calls, while there may

 16    be a violation, again, counsel would not be prejudiced to

 17    bring these in state court, where they would obviously have

 18    jurisdiction.     That's not enough to necessarily rise to the

 19    level of the concrete injury needed for standing, and I think

 20    that it would also be worth noting that there was no risk of

 21    injury here because Mr. Bank ultimately got these people's

 22    numbers and spoke with them.       So --

 23               THE COURT:    He got many numbers, apparently.

 24               MR. ASNEN:    He's operating in a hypothetical world

 25    for the purposes of this claim.



                       Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 54 of 71 PageID #: 623


                                                                             51


  1                 THE COURT:   Right.

  2                 MR. BANK:    Can I briefly respond?

  3                 THE COURT:   Yes.   Go right ahead.

  4                 MR. BANK:    Thank you.

  5                 First, a key distinction, which we talked -- I

  6    talked about on pages 8 or really page 9 of the brief that

  7    deals with the state law claim, is that in Jenkins, and the

  8    court emphasized this, that none of the required information

  9    was disclosed, but there was a phone number that was

 10    disclosed.    At least by disclosing a phone number, I don't

 11    think a fake caller ID number like I had, but by disclosing a

 12    phone number presumably, as was the case in Jenkins, the

 13    recipient -- that enabled the recipient to contact the call or

 14    the entity on whose behalf the call was made.         And, again, I

 15    can only emphasize, I guess one last time, it is the risk of

 16    harm.

 17                 I acknowledge, I bring forth -- obviously, I

 18    contacted the defendant, or defendants, they got multiple

 19    numbers.   Once I knew who one was, and one thing led to the

 20    other, but it is the risk.       They did create that risk, and

 21    that's not in dispute, I don't think.

 22                 THE COURT:   I just don't happen to agree with you

 23    that your risk of harm theory is one that should be applied in

 24    this context, recognizing the very limiting nature in which

 25    that theory has been applied is an exception to the general



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 55 of 71 PageID #: 624


                                                                             52


  1    rule that a bare violation of a statute without any attendant

  2    harm doesn't -- isn't enough, because it really -- the cases

  3    that you mention are really quite different in kind in terms

  4    of the actual risk, or -- and the harm that was at risk there.

  5    So I just don't view this as comparable.

  6                 MR. BANK:    I do think the principles are the same.

  7    Yeah, the contexts were different, but I think the principle

  8    in my case and in the Adkins and Public Citizen, in terms of

  9    standing, I think the principles are the same in whatever

 10    context there might be, at least the one here and the one in

 11    the two Supreme Court cases that I mentioned.

 12                 THE COURT:   Yeah, I just think there's a difference

 13    in degree, maybe, and kind, but certainly in degree, and I am

 14    not sure that I can adopt your theory.

 15                 So all right.      So is there anything else either side

 16    would like to say before I let you both go?

 17                 MR. ASNEN:   I don't think so.

 18                 MR. BANK:    No.

 19                 THE COURT:   Thank you.    Very much.

 20                 MR. BANK:    Thank you, Your Honor.     Thank you for

 21    your time.

 22                 MR. ASNEN:   Thank you.

 23                 (WHEREUPON, at 3:16 p.m., the proceedings were

 24    concluded.)
 25



                      Annette M. Montalvo, CSR, RDR, CRR
                             Official Court Reporter
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 56 of 71 PageID #: 625




                            Exhibit “B”
         Invoice for the Transcript of Oral Argument

                           December 11, 2018
    Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 57 of 71 PageID #: 626


                                                                                                         Invoice
          INVOICE NO.                  DATE SENT          DATE DUE               AMOUNT DUE
             20190036                    5/16/2019        5/24/2019                   $243.36




                            INVOICE FOR                                       SEND PAYMENT TO
       Todd C. Bank
       119-40 Union Turnpike                                   Annette M. Montalvo
       Fourth Floor                                            PO Box 1647
       Kew Gardens, NY 11415                                   New York, NY 10028
       718-520-7125


                                                              Tax ID: (EIN) XX-XXXXXXX
                                                              (W9 enclosed or on file)
                                                              Office: 718-804-2711
                                                              annette.montalvo@gmail.com
     ITEM                                DESCRIPTION                       QTY             RATE           AMOUNT
14 Day original   Oral Argument - 12-11-2018                                     52               4.68         243.36
                  18cv1311

                  PDF transcript emailed on 5-16-2019
14 Day original                                                                                                    0.00


                  PREPAYMENT HAS BEEN WAIVED - PAYMENT IS DUE UPON                                                 0.00
                  RECEIPT OF TRANSCRIPT.



                  THANK YOU!

                  Bank-v-CreditGuard of America, et al.                                                            0.00
                  18cv1311

                  United States District Court
                  Eastern District of New York

                  Judge Pamela K. Chen




                                                                        Total                                  243.36
                                                                        Balance Due                            243.36
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 58 of 71 PageID #: 627




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

   TODD C. BANK, Individually and on Behalf of                   1:18-cv-01311-PKC-RLM
   All Others Similarly Situated,

                                           Plaintiff,

                       -against-

   CREDITGUARD OF AMERICA, INC., FREEDOM DEBT
   RELIEF, LLC, FREEDOM FINANCIAL NETWORK, LLC,
   and FREEDOM FINANCIAL NETWORK FUNDING, LLC,

                                           Defendants.




       PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
     MOTION FOR SANCTIONS AGAINST COUNSEL TO FORMER DEFENDANT
     PURSUANT TO RULE 11 OF THE FEDERAL RULES OF CIVIL PROCEDURE




                                                         TODD C. BANK,
                                                          ATTORNEY AT LAW, P.C.
                                                         119-40 Union Turnpike
                                                         Fourth Floor
                                                         Kew Gardens, New York 11415
                                                         (718) 520-7125
                                                         By Todd C. Bank

                                                         Counsel to Plaintiff
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 59 of 71 PageID #: 628




                                                     TABLE OF CONTENTS
                                                                                                                                        Page

  TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

  CONSTITUTIONAL PROVISIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

  STATUTES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

  CASES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

  INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

  PROCEDURAL BACKGROUND . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

  ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

  I.        DEFENSE COUNSEL, FAR FROM BEING ENTITLED TO HAVE
            SANCTIONS AWARDED IN FAVOR OF ITS CLIENT, SHOULD
            BE SANCTIONED FOR MAKING A FRIVOLOUS MOTION . . . . . . . . . . . . . . . . . . 3

            A.         This Court Clearly Did Not Believe that
                       the Claim at Issue was Frivolous . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

            B.         CGA’s Request for Injunctive Relief is Frivolous . . . . . . . . . . . . . . . . . . . . . . . . 5

  CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10




                                                                        ii
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 60 of 71 PageID #: 629




                                                 TABLE OF AUTHORITIES
                                                                                                                                     Page

  CONSTITUTIONAL PROVISIONS

  U.S. Const., Art. III . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8


  STATUTES

  47 U.S.C. § 227 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

  Fed. R. Civ. P. 11 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1


  CASES

  Arnold Chapman & Paldo Sign & Display Co.
   v. Wagener Equities Inc.,
     747 F.3d 489 (7th Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

  Bais Yaakov of Spring Valley v. Educational Testing Service,
    367 F. Supp. 3d 93 (S.D.N.Y. 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

  Cunningham v. Rapid Response Monitoring Svcs., Inc.,
    No. 15-cv-00846, 2017 WL 1489052
    (M.D. Tenn. Apr. 26, 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 8

  In re Hartford Textile Corp.,
     681 F.2d 895 (2d Cir. 1982) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

  In re Martin-Trigona,
     737 F.2d 1254 (2d Cir. 1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

  Mey v. Venture Data, LLC,
    245 F. Supp. 3d 771 (N.D. W.Va. 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8-9

  Murray v. GMAC Mortg. Corp.,
    434 F.3d 948 (7th Cir. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 8

  Robert W. Mauthe, M.D., P.C. v. MCMC LLC,
    No. 18-cv-1901, 2019 WL 2088054
    (E.D. Pa. May 13, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8




                                                                      iii
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 61 of 71 PageID #: 630




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK

   TODD C. BANK, Individually and on Behalf of                            1:18-cv-01311-PKC-RLM
   All Others Similarly Situated,

                                                   Plaintiff,

                           -against-

   CREDITGUARD OF AMERICA, INC., FREEDOM DEBT
   RELIEF, LLC, FREEDOM FINANCIAL NETWORK, LLC,
   and FREEDOM FINANCIAL NETWORK FUNDING, LLC,

                                                   Defendants.

                                               INTRODUCTION

         Plaintiff, Todd C. Bank (“Bank”), submits this memorandum of law in support of Bank’s

  motion, pursuant to Rule 11 of the Federal Rules of Civil Procedure, for sanctions against Neil E.

  Asnen and Klein Moynihan Turco LLP (“KMT”), counsel to former Defendant, CreditGuard of

  America, Inc. (“CGA”).

                                  PROCEDURAL BACKGROUND

         As recounted in the affidavit of Neil E. Asnen, dated May 6, 2019 (Dkt. No. 54-1), all of the

  facts upon which CGA’s motion for sanctions is based occurred before June 26, 2018, which is the

  date on which CGA, as required by Rule 11(c)(2), served, upon Bank, a motion seeking sanctions

  based upon Bank’s assertion of a claim against CGA under the Telephone Consumer Protection Act,

  47 U.S.C. § 227 (“TCPA”).

         On April 19, 2018, Mr. Asnen, on behalf of Defendants (that is, CGA and what are now the

  three remaining defendants), filed a pre-motion-conference letter (Dkt. No. 15) regarding Defendants’

  anticipated motion to dismiss the Complaint (Dkt. No. 1). Mr. Asnen’s letter contained a section

  titled “The TCPA Excepts from Liability Tax-Exempt Non-Profit Entities Such as CGA.” No mention

  of sanctions was made in that letter; nor did that letter contend that CGA’s non-profit status rendered

                                                    1
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 62 of 71 PageID #: 631




  Bank’s TCPA claim against CGA frivolous.

         On June 7, 2018, Defendants served a motion to dismiss the Complaint (Dkt. No. 1); like the

  pre-motion-conference letter, the motion, which sought, inter alia, dismissal of Bank’s TCPA claim

  against CGA based upon CGA’s non-profit status, did not contend that that status rendered Bank’s

  TCPA claim against CGA frivolous nor sanctionable.

         On June 11, 2018, Bank filed an Amended Complaint (Dkt. No. 20).

         On June 22, 2018, Defendants filed a pre-motion-conference letter (Dkt. No. 21) regarding

  Defendants’ anticipated motion to dismiss the Amended Complaint. Like the previous letter, this one

  also contained a section with the above-quoted title but did not contend Bank’s TCPA claim against

  CGA was frivolous nor sanctionable.

         On July 20, 2018, Defendants served a motion to dismiss the Amended Complaint (later filed

  as Dkt. Nos. 25-27), wherein Defendants, yet again did not contend Bank’s TCPA claim against CGA

  was frivolous nor sanctionable; indeed, neither of Defendants’ motions nor pre-motion-conference

  letters referred to the motion for sanctions that Defendants had served. The same is true of

  Defendants’ reply memorandum of law (Dkt. No. 33) in further support of the dismissal motion.

         On December 11, 2018, the Court held oral argument on Defendants’ motion to dismiss the

  Amended Complaint.

         On March 22, 2019, the Court issued a Memorandum & Order (Dkt. No. 38) that, inter alia,

  dismissed Bank’s TCPA claim against CGA.

         On May 20, 2019, Bank, by ECF (Dkt. No. 51) and email, served, upon CGA’s counsel: (i)

  Bank’s opposition to CGA’s motion for sanctions; and (ii) Bank’s motion for sanctions against

  CGA’s counsel pursuant to Rule 11. Service of Bank’s motion constituted service in accordance with

  the 21-day ‘safe harbor’ of Rule 11(c)(2). See Bank’s memorandum of law (Dkt. No. 51), Nota Bene,

  pp.1-2; letter from Bank to the Court (Dkt. No. 55), pp.1-2.

                                                  2
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 63 of 71 PageID #: 632




                                             ARGUMENT

                                                POINT I

              DEFENSE COUNSEL, FAR FROM BEING ENTITLED TO HAVE
              SANCTIONS AWARDED IN FAVOR OF ITS CLIENT, SHOULD
                BE SANCTIONED FOR MAKING A FRIVOLOUS MOTION

  A.     This Court Clearly Did Not Believe that the Claim at Issue was Frivolous

         This Court, in the March 22, 2019, Memorandum & Order (the “Order”; Dkt. No. 38), did

  not even suggest that Bank’s TCPA claim against CGA was frivolous; nor did Mr. Asnen make any

  such assertion during the oral argument. Indeed, during the oral argument, this Court, far from finding

  that Bank’s TCPA claim against CGA was frivolous, unmistakably indicated that it found the claim

  to be meritorious:

                 [U]nder the dual[-]purpose standard, I think they -- CGA, at least at
                 this stage, can’t really rest on this immunity under -- or exception
                 under the TCPA. Again, at the pleading stage, there seems to be a
                 very close relationship established in not one, not two, but it seems
                 like three different calls with representatives of both defendants’
                 companies.

                         So, again, I just don’t see how you avoid both the agency
                 inference as well as the dual[-]purpose inference, when, in fact, they
                 are both saying, when it doesn’t work for Financial Federal (sic.), they
                 send the caller to CGA. At that point, certainly CGA seems to be
                 acknowledging that Federal Financial is making these dual[-]purpose
                 calls on its behalf. Either it is going to be a commercial call that
                 Federal Financial will handle, or it is going to be a referral to CGA, for
                 those who don’t qualify.

                        Once they sort of align themselves or link themselves to
                 Federal Financial, I don’t think, at this stage at least, they can hide
                 behind this exemption for nonprofits.

  Transcript of Oral Argument, Dec. 11, 2018, at 13:24 - 14:17 (emphases added, as are all emphases

  when herein quoting the transcript) (a copy of the transcript is annexed as Exhibit “A” to the

  Declaration of Todd C. Bank). See also id. at 16:23 - 17:6 (“if that initial call had a partially

  commercial component, which it did, because, again, there was a decision tree, if ‘X’ you go to

                                                     3
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 64 of 71 PageID #: 633




  Federal Financial, if ‘Y,’ you go to CGA, then it seems to me CGA shouldn’t be able to avail itself

  of the exemption under the TCPA. Because, in effect, they are hiding behind this Federal Financial

  company in some way to have them be the stalking horse, if you will, but, clearly, the initial contact,

  there’s no question, was commercial in nature”); id. at 17:6-10 (“isn’t it true that if there was a

  marketing component to this initial call to Mr. Bank, that that would meet the dual[-]purpose

  definition, at a minimum, assuming that there’s then also an informational component?”); id. at 19:1-2

  (“what we’re quibbling about, though, is what does it mean to be exempt”); id. at 31:7-12 (“what you

  [(i.e., Mr. Asnen)] are arguing for is a matter of policy, really, seems wrong, which is that so long as

  a company sets itself up as a nonprofit, they can do whatever they want. They could solicit business

  for -- or they can violate the automated call rule, that’s what you would say, right?”); id. at 31:18 -

  (“[i]f the allegations are accepted as true, they suggest that -- or they reasonably suggest that CGA

  is basically working with Freedom Financial to make these calls to market services of either Freedom

  Financial or CGA, whatever the circumstances are, and that they are then skirting, because they have

  this exempt status, the regulation that would prevent them from making automated calls, and they

  shouldn’t be held liable, but Freedom Financial should be, is essentially what you are arguing.”); id.

  at 32:16 - 33:1 (“I guess the problem I am having is, A, the FCC did say that there was this doctrine

  of dual purpose. The fact that it hasn’t been applied in any case, I don’t know how compelling that

  is. Obviously, all the cases are very fact specific. But if I find that there’s a reasonable inference that

  CGA either gave authority to or ratified the actions of Freedom Financial to make this marketing call

  on its behalf, as well as on behalf of Freedom Financial, so, therefore, a dual[-]purpose call, that

  CGA should still not be -- should still [sic] be exempted from the TCPA because of its status.”).

          Although the Court, in the Order, took a different view of the matter than had the Court

  during the oral argument, that changing of its view hardly meant, as would be necessary to support

  sanctions, that the Court’s expressions during the oral argument were so fundamentally flawed as to

                                                      4
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 65 of 71 PageID #: 634




  themselves have been the equivalent of frivolous (which, obviously, they were not).

          CGA, in making much of the provision, by its counsel, to Bank, of evidence of GGA’s non-

  profit status, misses the point entirely: the dispute before the Court was not over whether CGA was

  non-profit but whether that status rendered CGA exempt from Bank’s TCPA claim. Thus, the number

  of times that CGA’s counsel repeated, to Bank, that CGA was non-profit is irrelevant. Moreover,

  CGA’s assertion that “CGA repeatedly advised Plaintiff that it cannot be held liable for the subject

  call at issue even when taking the FAC’s allegations as true,” CGA Mem. at 6, does not mean that

  CGA’s counsel was right, much less that Bank’s claim was frivolous. Although Bank responded each

  time with his own legal analysis (which, of course, was repeated in Bank’s opposition to Defendants’

  dismissal motion), that, too, is immaterial; indeed, CGA’s argument regarding frivolousness is

  equivalent to Bank’s having argued, had the Court upheld Bank’s claim, that CGA’s counsel’s

  position was frivolous on account of Bank’s having repeatedly expressed his view to CGA’s counsel.

          Finally, CGA states: “[g]iven that in this case, [Bank] keeps his own counsel, Plaintiff’s

  harassment of CGA with a patently frivolous suit is all the more egregious.” CGA Mem. at 6. This

  simply makes no sense: whether Bank was (as is this case) representing himself, or had been

  representing a client, his obligation not to advance a frivolous claim would have remained the same.

  To be sure, Bank’s claim was not frivolous in any event.

  B.      CGA’s Request for Injunctive Relief is Frivolous

          CGA states: “[CGA’s] request for monetary sanctions should be granted in conjunction with

  the imposition of injunctive sanctions against Plaintiff, enjoining future filings as appropriate. Despite

  being pro se, Plaintiff is a seasoned litigator who has attempted to litigate the same claims in this

  district over and over again,” CGA Mem. at 8 (emphasis by CGA), for which CGA cites two Second

  Circuit opinions: In re Martin-Trigona, 737 F.2d 1254 (2d Cir. 1984), and In re Hartford Textile

  Corp., 681 F.2d 895 (2d Cir. 1982) (per curiam). A simple recitation of the facts in those cases

                                                      5
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 66 of 71 PageID #: 635




  shows that, even aside from the fact that Bank’s claim against CGA was not frivolous, CGA’s

  invocation of those cases is plainly frivolous. In In re Martin-Trigona, the court recounted the facts

  as follows:

                           To those who follow the business of the courts, the appellant
                  needs no introduction. He is the source of literally hundreds of
                  lawsuits, motions and miscellaneous pleadings, all but a small fraction
                  of which lack any merit whatsoever. Viewing [the appellant]’s
                  litigious conduct in its entirety yields the inescapable conclusion that
                  he persistently resorts to legal processes without regard to the merits
                  of the claims asserted and that he invokes those processes largely to
                  harass persons who have unluckily crossed his path. His abuse of legal
                  processes is exemplified not only by the number and variety of
                  meritless actions but also by his recent use of pleadings and other
                  legal papers, the contents of which are set out in their appalling detail
                  in the district court’s opinion, as a vehicle to launch vicious attacks
                  upon persons of Jewish heritage.

  In re Martin-Trigona, 737 F.2d at 1256 (emphases added). In In re Hartford Textile, the court

  recounted the facts as follows:

                          This case, which has an almost unparalleled history of
                  frivolous and repetitious claims, motions, petitions, demands, and
                  appeals, arose out of the bankruptcy court’s denial of [the] appellant’s
                  claim for $80,000 sales commissions allegedly owed to [the]
                  appellant’s deceased husband. Before this Court heard argument on
                  the merits for the first time, [the] appellant already had made at least
                  twenty-five motions, most of which were meritless and repetitious.
                  Among them were motions to disqualify the bankruptcy judge and
                  [the defendant]’s attorneys and for the appointment of a special
                  prosecutor. We stated then that we did not condone the course of
                  conduct that appellant’s counsel had pursued.

  In re Hartford Textile, 681 F.2d at 897 (emphases added; citations omitted).

          CGA notes that, “[t]he Second Circuit has identified [certain] factors as being relevant in

  resolving an application for anti-litigation-related injunctive relief,” CGA Mem. at 9, and that, “[a]n

  analysis of [those] factors and considerations weighs heavily in favor of issuing the requested

  anti-filing injunction.” Id. Regarding the first of these factors, i.e., “the litigant’s history of litigation

  and in particular whether it entailed vexatious, harassing or duplicative lawsuits,” id. (emphasis

                                                        6
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 67 of 71 PageID #: 636




  added), CGA states: “[o]n the first factor, Plaintiff’s history of filing TCPA claims in this district

  alone is prolific.” Id. That is (relatively) true, but CGA does not even purport to claim that any of this

  litigation history, let alone a substantial amount of it, “entailed vexatious, harassing or duplicative

  lawsuits.” To be sure, CGA elsewhere refers to “[Bank’s] long history of meritless claims,” CGA

  Mem. at 11, but, again, provides no details, much less the type of history that could warrant the

  injunction that CGA seeks.

          In Cunningham v. Rapid Response Monitoring Svcs., Inc., No. 15-cv-00846, 2017 WL

  1489052 (M.D. Tenn. Apr. 26, 2017), the court rejected the notion, advanced here by CGA, that a

  person is somehow obligated not to be a “prolific” filer of TCPA cases:

                  [The] plaintiff’s numerous lawsuits show that he is acutely aware of
                  his rights under the TCPA and the potential that he could reap
                  monetary rewards from them. . . . [I]t is safe to say that, when the
                  telemarketers in this case called a phone belonging to [the] plaintiff],
                  they—presumably unwittingly—found themselves in the sights not of
                  an ordinary hapless consumer, but a seasoned plaintiff, likely primed
                  and ready to take them to court if their actions violated the TCPA.

  Id. at *4 (emphases added). However, “[n]othing in the Constitution, though, requires a plaintiff to

  be a naïf. Litigation is not college athletics: there is no ‘amateurs only’ rule.” Id., citing Murray v.

  GMAC Mortg. Corp., 434 F.3d 948, 954 (7th Cir. 2006).

          Cunningham further explained:

                  The statutory damages available under the TCPA are, in fact,
                  specifically designed to appeal to plaintiffs’ self-interest and to direct
                  that self-interest toward the public good: “like statutory compensation
                  for whistleblowers,” they “operate as bounties, increasing the
                  incentives for private enforcement of law.” Arnold Chapman & Paldo
                  Sign & Display Co. v. Wagener Equities Inc., 747 F.3d 489, 492 (7th
                  Cir. 2014). Designing a cause of action with the purpose of enlisting
                  the public in a law’s enforcement scheme is a well-established tool
                  that can be found in areas ranging from antitrust and civil[-]rights law
                  to environmental law and false claims.

  Id. (emphases added).


                                                      7
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 68 of 71 PageID #: 637




          In Cunningham as in the present case, “[the] [d]efendants suggest[ed] that, by becoming a

  so-called ‘professional plaintiff,’ [the plaintiff] has forfeited [his] rights because the calls alleged were

  not truly unwanted.” Id. at *5. The court rejected this suggestion, comparing a typical ‘serial’ plaintiff

  with one who went out of his way to generate TCPA claims (which CGA does not even suggest is

  the case here) and was found, as a result, to lack an injury as required of Article III standing (a result

  with which, incidentally, Cunningham disagreed). See id. (concluding the discussion noting that,

  “[t]he [d]efendants seem to imagine a Constitution that limits the right to sue under the TCPA to

  those who are ignorant of their right to sue under the TCPA.”).

          According to CGA, a person who receives, for example, 50 unlawful robocalls better let slide

  a certain number of them (but who knows how many before it shall become ‘open season’ for

  telemarketers to violate the person’s rights with impunity?). CGA’s “professional plaintiff” argument

  is, again, transparently specious. See also Murray v. GMAC Mortgage Corp., supra, in which the

  court observed: “[t]he district judge regarded [the plaintiff and her family members] [as] . . .

  professional plaintiffs. . . . What the district judge did not explain, though, is why ‘professional’ is a

  dirty word. . . . The district judge did not cite a single decision supporting the proposition that

  someone whose rights have been violated by 50 different persons may sue only a subset of the

  offenders.” Murray, 434 F.3d at 954 (emphases added). The “professional plaintiff” nonsense that

  CGA self-servingly advocates was again rejected in Bais Yaakov of Spring Valley v. Educational

  Testing Service, 367 F. Supp. 3d 93, 114-116 (S.D.N.Y. 2019); see also Robert W. Mauthe, M.D.,

  P.C. v. MCMC LLC, No. 18-cv-1901, 2019 WL 2088054 (E.D. Pa. May 13, 2019) (same); Mey v.

  Venture Data, LLC, 245 F. Supp. 3d 771, 783 (N.D. W.Va. 2017) (“[t]t is true that the plaintiff has

  brought a number of TCPA cases. It is further true that she has telephone answering and recording

  equipment which is more sophisticated than that of the average consumer. It is not true that she seeks

  to receive such calls. She does nothing to attract the calls; in fact, her telephone number is listed on

                                                       8
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 69 of 71 PageID #: 638




  the National Do Not Call Registry. Rather, she uses her equipment to record and document TCPA

  calls when they do occur. This does not deprive the plaintiff of standing any more than the purchase

  of a burglar alarm would indicate that the homeowner wanted her house to be broken into” (although

  Bank’s telephone number is listed on the National Do Not Call Registry, the call at issue in this case

  was unlawful without regard to that fact; and, of course, the mere lack of such a listing would not

  constitute an invitation for such calls any more than a person without a home-alarm system could

  thereby be deemed to be inviting burglars into his home)).

         CGA makes the nonsensical argument that Bank’s recent motion practice, which concerned

  Bank’s state-law claim, somehow warrants sanctions with respect to the claim that is at issue, i.e.,

  Bank’s TCPA claim against CGA. See CGA Mem. at 10. As if this were not bad enough, CGA, while

  complaining, with respect to the latter claim, that “CGA has incurred significant costs in the form of

  attorneys’ fees,” id. at 7, does not note that, with respect to the recent motion practice, CGA

  opposed only Bank’s motion for reconsideration but not any of the subsequent motions (nor does

  CGA note this when it reiterates his complaint regarding legal fees, see CGA Mem. at 11). Moreover,

  given the very nature of a motion for reconsideration of a dismissed claim, Bank obviously could not

  have withdrawn that claim in response to CGA’s motion for sanctions; indeed, CGA filed its motion

  for sanctions after the recent motion practice ended.

         Finally, CGA states: “[Bank’s] abuse of the judicial system mirrors nearly identically the

  pattern of behavior as exhibited by Plaintiff in another action pending in the Eastern District, Bank

  v. Fluent, Inc. et al, 1:18-cv-3307. There, over the course of two days, Plaintiff filed seven (7)

  motions strike defendants’ answer, each in violation Judge Kuntz’s Individual Rules and denied

  accordingly.” CGA Mem. at 10 (footnote omitted). Mr. Asnen, who represents the defendants in that

  case, omits the facts that no finding of frivolousness was made, that sanctions were neither requested

  nor imposed, and that the matter is currently the subject of a mandamus petition in the Second Circuit

                                                    9
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 70 of 71 PageID #: 639




  (No. 19-219op). Indeed, CGA does not even inform this Court that, in Fluent, Bank is challenging,

  inter alia, the district court’s individual-practice rule concerning pre-motion conferences with respect

  to a motion (i.e., a motion under Rule 12(f)(2)) that has a time limit for being filed; much less does

  CGA explain why that challenge is frivolous.

                                             CONCLUSION

          Bank requests the following: (i) that the Court grant, to Bank, in either the form of costs of

  sanctions, Bank’s reasonable expenses, including, but not limited to, $243.36 for the cost of the

  transcript of the oral argument before this Court on December 11, 2018; and (ii) that the Court grant,

  to Bank, any additional just and proper relief.

  Dated: June 12, 2019

                                                                   s/ Todd C. Bank
                                                                  TODD C. BANK,
                                                                    ATTORNEY AT LAW, P.C.
                                                                  Todd C. Bank
                                                                  119-40 Union Turnpike
                                                                  Fourth Floor
                                                                  Kew Gardens, New York 11415
                                                                  (718) 520-7125
                                                                  By Todd C. Bank

                                                                  Counsel to Plaintiff




                                                    10
Case 1:18-cv-01311-PKC-RLM Document 62 Filed 06/12/19 Page 71 of 71 PageID #: 640




                                    CERTIFICATE OF SERVICE

          I hereby certify that on June 12, 2019, a true and accurate copy of the foregoing document
  is being filed electronically via the Court’s electronic-filing (ECF) system. Notice of this filing will
  be sent to all parties by operation of the Court’s ECF system and copies will be mailed to those
  parties, if any, who are not served via the Court’s ECF system.

  Dated: June 12, 2019

                                                                   s/ Todd C. Bank
                                                                  TODD C. BANK
